DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2021 and 09/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 05/31/2021, claims 1-16 are pending.
Claims 1 and 9 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Claim 4 recites the limitation: “a damping mechanism configured to damp a traveling speed of the door during a closing motion” uses a generic placeholder “a damping mechanism” that is coupled with functional language “configured to damp a traveling speed of the door during a closing motion” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier;
Claim 11 recites the limitation: “a first damping mechanism configured to damp a traveling speed of the first door during a closing motion” and “a second damping mechanism configured to damp a traveling speed of the second door during a closing motion, and wherein the traveling speed after damping by the first damping mechanism and the traveling speed after damping by the second damping mechanism are equal” uses generic placeholders “a first damping mechanism” and “a second damping mechanism” that are coupled with functional languages “configured to damp a traveling speed of the first door during a closing motion”, and “configured to damp a traveling speed of the second …equal” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim 5 recites the limitation: “an urging mechanism configured to urge the door in a closing direction” uses a generic placeholder “a urging mechanism” that is coupled with functional language “configured to urge the door in a closing direction” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier;
Claim 12 recites the limitation: “a first urging mechanism configured to urge the first door in the closing direction” and “a second urging mechanism configured to urge the second door in the closing direction, and wherein an urging start position and an urging force of the first urging mechanism and an urging start position and an urging force of the second urging mechanism are equal” uses generic placeholders “a first urging mechanism” and “a second urging mechanism” that are coupled with functional languages “configured to urge the first door in the closing direction” and “ configured to urge the second door in the closing direction…equal” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claim 6 recites the limitation: “a push-open mechanism configured to open the door when the door that is closed is pushed in the depth direction of the storage” uses a generic placeholder “a push-open mechanism” that is coupled with functional language “configured to open the door when the door that is closed is pushed in the depth direction of the storage” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier;
Claim 13 recites the limitation: “a first push-open mechanism configured to open the first door when the first door that is closed is pushed in a depth direction of the kitchen storage” and “a second push-open mechanism configured to open the second door when the second door that is closed is pushed in the depth direction of the storage, and wherein a pushing load and a length of pushing required for the first push-open mechanism to open the first door and a pushing load and a length of pushing required for the second push-open mechanism to open the second door are equal” uses generic placeholders “a first push-open mechanism” and “a second push-open mechanism” that are coupled with functional languages “configured to open the first door when the first door that is closed is pushed in a depth direction of the kitchen storage” and “mechanism configured to open the second door when the second door … equal” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claim 9 recites the limitation: “a first opening-and-closing mechanism configured to support the first door and allow the first door to be moved away from and toward a partition defining the kitchen storage” uses a generic placeholder “a first opening-and-closing mechanism” that is coupled with functional language “configured to support the first door and allow the first door to be moved away from and toward a partition defining the kitchen storage” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “damping mechanism
With regards to the corresponding structure of the claimed “urging mechanism” in claims 5 and 12, it/they is/are being interpreted as something that “generates a force that pulls the second rails 32 in the direction in which the storage door 3 is closed...for example, a structure that utilizes the effect of magnets that attract each other, or a structure that utilizes the effect of gravity that pulls things down... may include a coil spring or any of other similar springs” per Para. 0029, lines 2-7.
With regards to the corresponding structure of the claimed “push-open mechanism” in claims 6 and 13,  it/they is/are being interpreted as “a structure...which... locks and retains the positions of the storage door 3 and the second rails 32 when the storage door 3 is closed, whereas...unlocks the storage door 3 and the second rails 32 and allows the urging unit to push the second rails 32 and the storage door 3 forward when the storage door 3 is pushed in” per Para. 0030, lines 5-10.
With regards to the corresponding structure of the claimed “first opening-and-closing mechanism” in claim 9, it/they is/are being interpreted as having the same configuration with the second opening-and-closing mechanism (see claim 10), and including a first rail and second rail as recited in claim 9, a first damping mechanism, opening-and-closing mechanism, and/or push-open mechanism as recited in claims 11-13 of the current application.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
Claims 1 and 9 recites: “left/right side view” should read -- left or right side view --
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihiko (JP2013257066A, cited in 11/06/2018 IDS. Previously cited in 03/19/2021 Final Rejection) in view of JPH0555935U, herein after ‘935 (cited in 09/16/2021 IDS. Newly cited in this office action. English Translation of this reference is attached)
Regarding claim 1, Akihiko discloses 
A cooker (heating cooker, see para.0001 and figs.1-13), comprising: 
a top plate (top plate 4, see fig.1) on which a heating object is to be placed (para.0015 recites: “the object to be heated placed on the top plate 4”); 
(induction heating coil units 18, see fig.2) configured to heat the heating object placed on the top plate (see para.0015, lines 225-227); 
a housing (housing 2, see figs.1-3) provided below the top plate (top plate 4, see fig.1) and accommodating the heater (induction heating coil units 18, see fig.2); 
a storage (cooking chamber 11, see figs.4-7) defined by a partition (inner wall of the cooking chamber 11, see figs.4-7) provided in the housing (housing 2, see figs.1-3), the storage (cooking chamber 11, see figs.4-7) being for storing a piece of stuff (see para. 0060, lines 952-957); 

    PNG
    media_image1.png
    391
    379
    media_image1.png
    Greyscale

Annotated fig.6 of Akihiko

a door (door 7, see figs.1-2) configured to cover an opening provided at the housing (opening in front of the housing 2, see figs.1-3) and communicating with the storage (cooking chamber 11, see figs.4-7); and 
slide rail fixed side 37 and slide rail moving side 38, see figs.7-11) configured to support the door (door 7, see figs.1-2) and allow the door (door 7, see figs.1-2) to be moved away from and toward the partition defining the storage (wall of the cooking chamber 11, see figs.4-7), 
wherein the opening-and-closing mechanism (slide rail fixed side 37 and slide rail moving side 38, see figs.7-11) includes:
a first rail (slide rail fixed side 37, see figs.7-11) provided on the partition (wall of the cooking chamber 11, see figs.4-7) and extending in a depth direction of the storage (cooking chamber 11, see figs.4-7), and 
a second rail (slide rail moving side 38, see figs.7-11) connected to the door (door 7, see figs.1-2) and the second rail (slide rail moving side 38, see figs.7-11) allowed to be moved along a lower surface of the first rail (lower surface of the slide rail fixed side 37, see fig.7-11. “The slide rail moving side 38 is slidably fixed to the slide rail fixing side 37”, see para.0036, line 502. Thus, the slide rail moving side 38 moves along the slide rail fixed side 37 as well as the lower surface of the slide rail fixed side 37) , 


Akihiko does not explicitly disclose 
the first rail has a first bent portion at a rear side than a center of the first rail in the depth direction, a first inclined portion of the first rail that is between a rear end of the first rail and the first bent portion is inclined downward when viewed from a left/right side view, and wherein the second rail has a second bent portion at a front side than a center of the second rail in the depth direction, a second inclined portion of the second rail that is between a front end of the second rail and the second bent portion is inclined upward when viewed from a left/right side view, and 
wherein the second rail is configured to move along the first inclined portion and the first rail is configured to move along the second inclined portion.  
However, ‘935 discloses a slide rail with rollers, having:
the opening-and-closing mechanism ( cabinet member 2 and drawer member 3, fig.3) includes:
 a first rail (cabinet member 2, see fig.3) provided on the partition (side plate of the cabinet, see page 2, para.005, lines 1-2) and extending in a depth direction of the storage (depth direction of the drawer 17, see fig.3), and 
a second rail (drawer member 3, fig.3) connected to the door (see door in annotated fig.3 below) and allowed to be moved along a lower surface of the first rail (lower surface of the cabinet member 2), 
wherein the first rail (cabinet member 2) has a first bent portion (see first bent portion in annotated fig.3 below) at a rear side than a center of the first rail in the depth direction (the annotated first bent portion is at a rear side than a center of the first cabinet member in the depth direction of the drawer 17), a first inclined portion of the first rail (slope 11 of the cabinet member 2. See first inclined portion in annotated fig.3 below) that is between a rear end of the first rail (rear end of the cabinet member 2. See rear end of the first rail in annotated fig.3 below ) and the first bent portion (see first bent portion in annotated fig.3 below) is inclined downward when viewed from a left/right side view (see fig.3, it is inclined downward toward the rear end of the cabinet 2/ first rail), and wherein the second rail (drawer member 3) has a second bent portion (see second bent portion in annotated fig.3 below) at a front side than a center of the second rail in the depth direction (the annotated second bent portion is at a front side than a center of the drawer member 13 in the depth direction of the drawer 17), a second inclined portion of the second rail  (slope 11 of drawer member 3. See second inclined portion in annotated fig.3 below) that is between a front end of the second rail (front end of the drawer member 3) and the second bent portion (second bent portion in annotated fig.3 below) is inclined upward when viewed from a left/right side view (see fig.3, the annotated second bent portion is inclined upward toward the front end of the drawer member 3) and wherein the second rail (drawer member 3)  is configured to move along the first inclined portion (slope 11 of the cabinet member 2. See fig.2, the drawer member 3 moves along slope 11 of the cabinet member 2 to open/close the drawer) and the first rail (cabinet member 2, see fig.2) is configured to move along the second inclined portion (slope 11 of the drawer member 3. See fig.2, the cabinet member 2 moves along slope 11 of the drawer member 3 to open/close the drawer).  

    PNG
    media_image2.png
    518
    1428
    media_image2.png
    Greyscale

Annotated figure 3 of ‘935

Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rails of Akihiko to include the structures of the cabinet member 2 and drawer member 3 (equivalent to the claimed first and second rails) as taught by ‘935, so that the first rail has a first bent portion at a rear side than a center of the first rail in the depth direction, a first inclined portion of the first rail that is between a rear end of the first rail and the first bent portion is inclined downward when viewed from a left/right side view, and wherein the second rail has a second bent portion at a front side than a center of the second rail in the depth direction, a second inclined portion of the second rail that is between a front end of the second rail and the second bent portion is inclined upward when viewed from a left/right side view, and wherein the second rail is configured to move along the first inclined portion and the first rail is configured to move along the second inclined portion. In addition to the teaching(s) above, It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Akihiko’s rail portions with the ‘935’s rail portions with rollers, because the substitution of one known element for another would have yielded predictable results of moving the drawer in order to open and close the door. The modification allows the rails with roller can 
Regarding claim 2, the modification of Akihiko in view of ‘935 further discloses the second rail (drawer member 3 of ‘935, fig.3) is in engagement with the first rail (cabinet member 2 of ‘935) in such a manner that the second rail (drawer member 3 of ‘935) is allowed to be slid (see figs.2-3, drawer member 3 of ‘935).
Regarding claim 3, Akihiko does not explicitly disclose the opening-and-closing mechanism includes a first roller supported on the partition in such a manner that the first roller is allowed to rotate in an opening-and-closing direction of the door, the first roller supporting the second rail from below, and a second roller supported at a position farther from the door than is the second rail in such a manner that the second roller is allowed to rotate in the opening-and-closing direction of the door, the second roller supporting the first rail from below.  
‘935 further discloses the opening-and-closing mechanism ( cabinet member 2 and drawer member 3, fig.3) includes a first roller (roller 4) supported on the partition (side plate of the cabinet, see para.005) in such a manner that the first roller (roller 4) is allowed to rotate in an opening-and-closing direction of the door (see figs.2-3, the roller 4 rotates when the door opens/closes), the first roller (roller 4) supporting the second rail (drawer member 3) from below, and a second roller (roller 5) supported at a position farther from the door (see door in annotated fig.2 above) than is the second rail (drawer member 3) in such a manner that the second roller (roller 5) is allowed to rotate in the opening-and-closing direction of the door (see figs.2-3, the roller 5 rotates when the door opens/closes), the second roller (roller 5) supporting the first rail (cabinet member 2) from below (the roller is located under the top wall of the cabinet 2 (i.e. horizontal flange 2d). Thus, the roller 5 supports the cabinet member 2 from below the top wall, which is a part of the cabinet 2).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Akihiko to include the structures as taught by ‘935, such that the opening-and-closing mechanism includes a first roller supported on the partition in such a manner that the first roller is allowed to rotate in an opening-and-closing direction of the door, the first roller supporting the second rail from below, and a second roller supported at a position farther from the door than is the second rail in such a manner that the second roller is allowed to rotate in the opening-and-closing direction of the door, the second roller supporting the first rail from below. The rollers provide higher load capacity when moving.
Regarding claim 5, Akihiko further discloses the opening-and-closing mechanism includes an urging mechanism (magnet 41, see fig.9) configured to urge the door in a closing direction (see para.0037, lines 522-538).  
Regarding claim 7, Akihiko further discloses a facing wall (outer wall of the cooking chamber 11, see fig.6) provided outside the partition (inner wall of the cooking chamber 11, see fig.6) defining the storage (cooking chamber 11), the facing wall (outer wall of the cooking chamber 11, see fig.6) facing at least part of the partition (inner wall of the cooking chamber 11, see fig.6) with a gap (gap 35, see fig.6) defined between the facing wall (outer wall of the cooking chamber 11) and the partition (inner wall of the cooking chamber 11).  
Regarding claim 8, Akihiko further discloses a cooking pan (saucer 27, see figs.5-11) to be heated by the heater (induction heating coil units 18), the cooking pan (saucer 27) being stored in the storage (cooking chamber 11).   
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihiko, in view of ‘935, and further in view of Fitz (US2004/0222723A1)
Regarding claim 4, Akihiko/ ‘935 discloses substantially all the claimed limitations as set forth.
Akihiko does not explicitly disclose the opening-and-closing mechanism includes a damping mechanism configured to damp a traveling speed of the door during a closing motion.  
Fitz further discloses the opening-and-closing mechanism includes a damping mechanism (fluid damper 10, see figs.2-4) configured to damp a traveling speed of the door during a closing motion (see abstract and claim 1), resulting in “limiting positions of the travel of the drawer, damps the impact of a carriage against a stop of the rails” (see claim 1 of Fitz).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the damper as taught by Fitz in Akihiko, as modified by ‘935, such that the damping mechanism configured to damp a traveling speed of the door during a closing motion, for the purpose of limiting positions of the travel of the drawer, damps the impact of a carriage against a stop of the rails.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihiko, in view of ‘935, and further in view of ALBRECHT (US20170164737A1)
Regarding claim 6, Akihiko/ ‘935 discloses substantially all the claimed limitations as set forth.
Akihiko does not explicitly disclose the opening-and-closing mechanism includes a push-open mechanism configured to open the door when the door that is closed is pushed in the depth direction of the storage.  
However, ALBRECHT discloses an ejector assembly for a movable furniture part, including:
a push-open mechanism (ejector assembly 11, see fig.1) configured to open the door when the door that is closed is pushed in the depth direction of the storage (para.0008 recites: “by the drawer being pushed beyond a resting position in the closing direction by a user, the synchronizing bar mutually synchronizes the ejector units, and the ejector units may conjointly eject the drawer in the opening direction.”)
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the ejector assembly as taught by ALBRECHT in combination of Akihiko and ‘935 so that the user could eject the drawer conveniently by pushing the drawer.
Claims 9-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori (JPH04117922A, cited in 01/05/2021 IDS – China Office Action, previously cited in Final Office Action), in view of Hideo Suzuki (JP2009050328A, cited in 09/16/2021 IDS, hereinafter Hideo. Newly cited in this Office Action), and further in view of JPH0555935U, herein after ‘935 (Newly cited in this Office Action)
Regarding claim 9, Masanori discloses 
A kitchen furniture item (cooking apparatus, see fig.1) equipped with a cooker (gas stove 11 and grill 13, see fig.1) including a housing accommodating a heater (housing of the gas stove 11, see fig.11) and a top plate provided on the housing (top plate provide on the housing 1, see fig.1. See annotated fig.1 below), the kitchen furniture item (cooking apparatus, see fig.1) equipped with the cooker (gas stove 11 and grill 13, see fig.1)

    PNG
    media_image3.png
    608
    636
    media_image3.png
    Greyscale

Annotated fig.1 of Masanori

 comprising: 
an accommodating portion in which the housing of the cooker (housing of the gas stove 11) is accommodated; 
a kitchen storage (microwave oven 12, see fig.1) defined separately from the accommodating portion; 
a first door (door of the oven 12, see fig.1. See first door in annotated fig.1 above) configured to cover a first opening provided at the kitchen furniture item (cooking apparatus, see fig.1) equipped with the cooker (gas stove 11 and grill 13, see fig.1) and communicating with the kitchen storage (microwave oven 12); and 

the cooker (gas stove 11 and grill 13, see fig.1) including 
a storage (cooking cabinet main body 2, see fig.1) defined by a partition (side wall of the cooking cabinet main body 2, see fig.1) provided in the housing (housing of the gas stove 11), the storage (cooking cabinet main body 2) being for storing a piece of stuff (page 2, last four lines recites: “the grill 13 includes a cooking cabinet main body 2 for internally heating and cooking an object to be cooked (fish or the like)”), 
a second door (door 6, see fig.1) configured to cover a second opening (opening 22, see fig.1) provided at the housing (housing of the gas stove 11) and communicating with the storage (cooking cabinet main body 2), and 
a second opening-and-closing mechanism (slide guide 3 and slide pan 5, see fig.1) configured to support the second door (door 6) and allow the second door (door 6) to be moved away from and toward the partition ( (side wall of the cooking cabinet main body 2) defining the storage (cooking cabinet main body 2), 
the second opening-and-closing mechanism (slide guide 3 and slide pan 5, see figs. 1-9) including 
a first rail (slide guide 3) provided on the partition (side wall of the cooking cabinet main body 2) defining the storage (cooking cabinet main body 2) and extending in a depth direction of the storage (cooking cabinet main body 2), and 
a second rail (slide pan 5) connected to the second door (door 6) and allowed to be moved along the first rail (slide guide 3, see figs.6-9), 

However, Masanori does not explicitly disclose
a first opening-and-closing mechanism configured to support the first door and allow the first door to be moved away from and toward a partition defining the kitchen storage;
wherein the first rail has a first bent portion at a rear side than a center of the first rail in the depth direction, a first inclined portion of the first rail that is between a rear end of the first rail and the first bent portion is inclined downward when viewed from a left/right side view, wherein the second rail has a second bent portion at a front side than a center of the second rail in the depth direction, a second inclined portion of the second rail that is between a front end of the second rail and the second bent portion is inclined upward when viewed from a left/right side view, and wherein the second rail is configured to move along the first inclined portion and the first rail is configured to move along the second inclined portion,  
a magnitude of a force required for the first opening-and-closing mechanism to allow the first door that is closed to be moved in an opening direction and a magnitude of a force required for the second opening-and-closing mechanism to allow the second door that is closed to be moved in an opening direction being equal, 
a magnitude of a force required for the first opening-and-closing mechanism to allow the first door that is open to be moved in a closing direction and a magnitude of a force required for the second opening-and-closing mechanism to allow the second door that is open to be moved in a closing direction being equal.  
Hideo discloses a storage unit, having points (a), (c), and (d) above:
a first opening-and-closing mechanism (rails 204 and drive unit 210 of foot storage 126, see figs.1-2) configured to support the first door (the door of the foot storage 126, see fig.1) and allow the first door to be moved away from and toward a partition (rails 204 and drive unit 210 allows the door of the foot storage 126 move away from the wall of the foot storage 126 in open direction and toward the wall of the foot storage 126 in closed position) defining the kitchen storage (the foot storage 126 is a kitchen storage as shown in fig.1);
a second opening-and-closing mechanism (rails 204 and drive unit 210 of foot storage 136, see figs.1-2) configured to support the second door (the door of the foot storage 136, see fig.1) and allow the second door to be moved away from and toward the partition (rails 204 and drive unit 210 allows the door of the foot storage 136 move away from the wall of the foot storage 136 in open direction and toward the wall of the foot storage 136 in closed position) defining the storage (the foot storage 136 is a kitchen storage as shown in fig.1), 
a magnitude of a force required for the first opening-and-closing mechanism (an amount of force required for the rails 204 and drive unit 210 of the foot storage 126)  to allow the first door (the door of the foot storage 126) that is closed to be moved in an opening direction (it is clear there is a certain amount of force would be required to open the closed door of the foot storage 126) and a magnitude of a force required for the second opening-and-closing mechanism (an amount of force required for the rails 204 and drive unit 210 of the foot storage 136) to allow the second door (the door of the foot storage 136) that is closed to be moved in an opening direction (it is clear there is a certain amount of force would be required to open the closed door of the foot storage 136) being equal (since the rails 204 and drive unit 210 of the foot storages 126 and 136 are the same,  the force(s) required to open the doors would be the same or equal)
a magnitude of a force required for the first opening-and-closing mechanism (an amount of force required for the rails 204 and drive unit 210 of the foot storage 126) to allow the first door the (door of the foot storage 126) that is open to be moved in a closing direction (it is clear there is a certain amount of force would be required to close the open door) and a magnitude of a force required for the second opening-and-closing mechanism (an amount of force required for the rails 204 and drive unit 210 of the foot storage 136) to allow the second door (door of the foot storage 136) that is open to be moved in a closing direction being equal (since the rails 204 and drive unit 210 of the foot storages 126 and 136 are the same,  the force(s) required to close the doors would be the same or equal).  
Notes: for the last two limitations of claim 9: “a magnitude of a force required for the first opening-and-closing mechanism to allow the first door … a closing direction being equal”, 


    PNG
    media_image4.png
    863
    608
    media_image4.png
    Greyscale

Figures 1-2 of Hideo

Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akihiko to include rails 204 and drive units 210 of foot storages 126,136 (equivalent to the claimed first and second opening-and-closing mechanism) taught by Hideo, 
Furthermore, ‘935 discloses a slide rail with rollers, having point (b) above:
the second opening-and-closing mechanism ( cabinet member 2 and drawer member 3, fig.3) includes:
 a first rail (cabinet member 2, see fig.3) provided on the partition (side plate of the cabinet, see para.005) and extending in a depth direction of the storage (depth direction of the drawer 17, see fig.3), and 
a second rail (drawer member 3, fig.3) connected to the door (see door in annotated fig.3 below) and allowed to be moved along a lower surface of the first rail (lower surface of the cabinet member 2), 
wherein the first rail (cabinet member 2) has a first bent portion (see first bent portion in annotated fig.3 below) at a rear side than a center of the first rail in the depth direction (the annotated first bent portion is at a rear side than a center of the first cabinet member in the depth direction of the drawer 17), a first inclined portion of the first rail (slope 11 of the cabinet member 2. See first inclined portion in annotated fig.3 below) that is between a rear end of the first rail (rear end of the cabinet member 2. See rear end of the first rail in annotated fig.3 below ) and the first bent portion (see first bent portion in annotated fig.3 below) is inclined downward when viewed from a left/right side view (see fig.3, it is inclined downward toward the rear end of the cabinet 2/ first rail), and wherein the second rail (drawer member 3) has a second bent portion (see second bent portion in annotated fig.3 below) at a front side than a center of the second rail in the depth direction (the annotated second bent portion is at a front side than a center of the drawer member 13 in the depth direction of the drawer 17), a second inclined portion of the second rail  (slope 11 of drawer member 3. See second inclined portion in annotated fig.3 below) that is between a front end of the second rail (front end of the drawer member 3) and the second bent portion (second bent portion in annotated fig.3 below) is inclined upward when viewed from a left/right side view (see fig.3, the annotated second bent portion is inclined upward toward the front end of the drawer member 3) and wherein the second rail (drawer member 3)  is configured to move along the first inclined portion (slope 11 of the cabinet member 2. See fig.2, the drawer member 3 moves along slope 11 of the cabinet member 2 to open/close the drawer) and the first rail (cabinet member 2, see fig.2) is configured to move along the second inclined portion (slope 11 of the drawer member 3. See fig.2, the cabinet member 2 moves along slope 11 of the drawer member 3 to open/close the drawer).  

    PNG
    media_image2.png
    518
    1428
    media_image2.png
    Greyscale

Annotated figure 3 of ‘935

Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the rails in combo Akihiko and Hideo to include the structures of the cabinet member 2 and drawer member 3 (rails) as taught by ‘935, such that the first rail has a first bent portion at a rear side than a center of the first rail in the depth direction, a first inclined portion of the first rail that is between a rear end of the first rail and the first bent portion is inclined downward when viewed from a left/right side view, wherein the second rail has a second bent portion at a front side than a center of the second rail in the depth direction, a second inclined portion of the second rail that is between a front end of the second rail and the second bent portion is inclined upward when viewed from a left/right side view, and wherein the second rail is configured to move along the first inclined portion and the first rail is configured to move along the second inclined portion. In addition to the teaching(s) above, It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Akihiko’s rail portions with the ‘935’s rail portions with rollers, because the substitution of one known element for another would have yielded predictable results of moving the drawer in order to open and close the door. The modification allows the rails with roller can be manufactured at low cost 
Regarding claim 10, the modification of Masanori in view of Hideo further discloses the first opening-and-closing mechanism (rails 204 and drive unit 210 of foot storage 126 of Hideo, see figs.1-2) and the second opening-and-closing mechanism (rails 204 and drive unit 210 of foot storage 136 of Hideo, see figs.1-2) have a same configuration (same drive units 210).
Regarding claim 13, the modification discloses substantially all the claimed limitations as set forth.
Masanori does not explicitly disclose the first opening-and-closing mechanism includes a first push-open mechanism configured to open the first door when the first door that is closed is pushed in a depth direction of the kitchen storage, wherein the second opening-and-closing mechanism includes a second push-open mechanism configured to open the second door when the second door that is closed is pushed in the depth direction of the storage, and wherein a pushing load and a length of pushing required for the first push-open mechanism to open the first door and a pushing load and a length of pushing required for the second push-open mechanism to open the second door are equal.  
However, Hideo further discloses the first opening-and-closing mechanism (rails 204 and drive unit 210 of foot storage 126, see figs.1-2) includes a first push-open mechanism (drive unit 210 of foot storage 126) configured to open the first door when the first door that is closed is pushed in a depth direction of the kitchen storage (see para.0025: “each drive unit 210 recognizes the position of the corresponding drawer in the drawer storage, detects further pushing of the corresponding drawer from the predetermined storage completion position to the storage direction, and detects the corresponding drawer. Push out in the anti-storage direction”), wherein the second opening-and-closing mechanism (rails 204 and drive unit 210 of foot storage 136, see figs.1-2) includes a second push-open mechanism (drive unit 210 of foot storage 136)  configured to open the second door when the second door that is closed is pushed in the depth direction of the storage (see para.0025), and wherein a pushing load and a length of pushing required for the first push-open mechanism to open the first door and a pushing load and a length of pushing required for the second push-open mechanism to open the second door are equal (see figs.1-2, the foot storages 126 and 136 having the same rails and drive units 210. By having the same components, the pushing load and length of pushing required for the rails 204 and drive unit 210 of foot storage 126 (first push-open mechanism) to open the first door of the storage 126 and a pushing load and a length of pushing required for the rails 204 and drive unit 210 of foot storage 136 (second push-open mechanism) to open the second door of the storage 136 would be equal).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the drive units 210 (equivalent to the claimed first and second push-open mechanisms) as taught by Hideo in Masanori, such that the first push-open mechanism configured to open the first door when the first door that is closed is pushed in a depth direction of the kitchen storage, the second push-open mechanism configured to open the second door when the second door that is closed is pushed in the depth direction of the storage, and wherein a pushing load and a length of pushing required for the first push-open mechanism to open the first door and a pushing load and a length of pushing required for the second push-open mechanism to open the second door are equal.  They allow the drawers comes out automatically when the user 
Regarding claim 14, the modification of Masanori in view of Hideo further discloses the first push-open mechanism (drive unit 210 of foot storage 126 in Hideo, see figs.1-2) and the second push-open mechanism (drive unit 210 of foot storage 136 in Hideo, see figs.1-2) have a same configuration (see figs.1-2, the foot storages 126 and 136 having the same drive units 210).
Regarding claim 15, Masanori does not explicitly disclose the second opening-and-closing mechanism includes a first roller supported on the partition defining the storage in such a manner that the first roller is allowed to rotate in an opening-and-closing direction of the second door, the first roller supporting the second rail from below, and a second roller supported at a position farther from the second door than is the second rail in such a manner that the second roller is allowed to rotate in the opening-and-closing direction of the second door, the second roller supporting the first rail from below.  
‘935 further discloses the second opening-and-closing mechanism (cabinet member 2 and drawer member 3, fig.3) includes a first roller (roller 4) supported on the partition defining the storage (side plate of the cabinet, see para.005) in such a manner that the first roller (roller 4) is allowed to rotate in an opening-and-closing direction of the second door (see figs.2-3, the roller 4 rotates when the door opens/closes), the first roller (roller 4) supporting the second rail (drawer member 3) from below, and a second roller (roller 5) supported at a position farther from the second door (door of the drawer 17) than is the second rail (drawer member 3) in such a manner that the second roller (roller 5) is allowed to rotate in the opening-and-closing direction of the second door (see figs.2-3, the roller 5 rotates when the door opens/closes), the second roller (roller 5) supporting the first rail (cabinet member 2)  from below (the roller 5 is located under the top wall of the cabinet 2 (i.e. horizontal flange 2d). Thus, the roller 5 supports the cabinet member 2 from below the top wall, which is a part of the cabinet 2).   
Thus, It would have been obvious to one of ordinary sill in the art before the effective filing date to further modify Akihiko to include the structures as taught by ‘935, such that the opening-and-closing mechanism includes a first roller supported on the partition in such a manner that the first roller is allowed to rotate in an opening-and-closing direction of the door, the first roller supporting the second rail from below, and a second roller supported at a position farther from the door than is the second rail in such a manner that the second roller is allowed to rotate in the opening-and-closing direction of the door, the second roller supporting the first rail from below. The rollers provide higher load capacity when moving.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori, in view of Hideo, in view of ‘935 as applied to claim 9 above, and further in view of Tice (US 20080295283 A1)
Regarding claim 11, the modification discloses substantially all the claimed limitations as set forth.
Masanori does not explicitly disclose the first opening-and-closing mechanism includes a first damping mechanism configured to damp a traveling speed of the first door during a closing motion, wherein the second opening-and-closing mechanism includes a second damping mechanism configured to damp a traveling speed of the second door during a closing motion, and wherein the traveling speed after damping by the first damping mechanism and the traveling speed after damping by the second damping mechanism are equal.  
Tice discloses a soft close door closure device for any absorber type kitchen, including:
mount 4, see figs.1-3) includes a first damping mechanism (damper 18) configured to damp a traveling speed of the first door during a closing motion (see abstract), 
wherein the second opening-and-closing mechanism (a duplicated mount 4, see figs.1-3) includes a second damping mechanism (duplicated damper 18) configured to damp a traveling speed of the second door during a closing motion (see abstract), and wherein the traveling speed after damping by the first damping mechanism (duplicated damper 18) and the traveling speed after damping by the second damping mechanism are equal (the original and duplicated dampers 18 are the same type. Thus, the traveling speed after damping by the duplicated damper 18 and the traveling speed after damping by the original damper 18 are equal).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use and duplicate the damper as taught by Tice in the combo Masanori, ‘935, and Hideo such that the first opening-and-closing mechanism includes a first damping mechanism configured to damp a traveling speed of the first door during a closing motion, wherein the second opening-and-closing mechanism includes a second damping mechanism configured to damp a traveling speed of the second door during a closing motion, and wherein the traveling speed after damping by the first damping mechanism and the traveling speed after damping by the second damping mechanism are equal, for the purpose of enabling the soft and quiet closing of the doors regardless of how hard or fast the doors closed by the user (see advantages of Tice). In addition, It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the damper as taught by Tice, for the purpose of enabling the soft and quiet closing of all the doors, since It has been held that mere duplication of the essential re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori, in view of Hideo, in view of ‘935 as applied to claim 9 above, and further in view of McLuckie (US 20070205703 A1)
Regarding claim 12, the modification discloses substantially all the claimed limitations as set forth.
Masanori does not explicitly disclose the first opening-and-closing mechanism includes a first urging mechanism configured to urge the first door in the closing direction, wherein the second opening-and-closing mechanism includes a second urging mechanism configured to urge the second door in the closing direction, and wherein an urging start position and an urging force of the first urging mechanism and an urging start position and an urging force of the second urging mechanism are equal.  
McLuckie discloses a safety cabinet, comprising:
the first opening-and-closing mechanism includes a first urging mechanism (movable pistion 132, see fig.20) configured to urge the first door in the closing direction (para.0062 recites: “The 
piston 132 of the first air cylinder 130 is configured to bias the left door 34 to the closed position”), wherein the second opening-and-closing mechanism includes a second urging mechanism configured to urge the second door (movable pistion 142, see fig.20) in the closing direction (para.0062 recites: “the piston 142 of the second air cylinder 140 is configured to bias the right door 36 to the closed position”)  , and wherein an urging start position and an urging force of the first urging mechanism (movable pistion 132) and an urging start position and an urging force of the second urging mechanism (movable pistion 142) are equal (see fig.20, the urging start positions of the pistions 132 and 142 are equal. The pistions 132 and 142 are the same, thus, the forces of them would be the same).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the pistons as taught by McLuckie in the combo Masanori, ‘935, and Hideo, such that the first opening-and-closing mechanism includes a first urging mechanism configured to urge the first door in the closing direction, wherein the second opening-and-closing mechanism includes a second urging mechanism configured to urge the second door in the closing direction, and wherein an urging start position and an urging force of the first urging mechanism and an urging start position and an urging force of the second urging mechanism are equal.  Doing so allows the pistons can bias the doors to the closed positions.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori, in view of Hideo, in view of ‘935 as applied to claim 9 above, and further in view of Akihiko (JP2013257066A)
Regarding claim 16, the modification discloses substantially all the claimed limitations as set forth.
Masanori does not explicitly disclose a facing wall provided outside the partition defining the storage of the cooker, the facing wall facing at least part of the partition with a gap defined between the facing wall and the partition.  
a facing wall provided outside the partition defining the storage of the cooker, the facing wall facing at least part of the partition with a gap defined between the facing wall and the partition.  
Akihiko discloses a heating cooker, including:
a facing wall (outer wall of the cooking chamber 11, see fig.6) provided outside the partition (inner wall of the cooking chamber 11, see fig.6) defining the storage of the cooker (cooking chamber 11), the facing wall (outer wall of the cooking chamber 11) facing at least part of the partition (inner wall of the cooking chamber 11) with a gap (gap 35, see fig.6) defined between the facing wall (outer wall of the cooking chamber 11) and the partition (inner wall of the cooking chamber 11), resulting in the gap is provided as a heat insulating space (para.0019, lines 263 of Akihiko).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the portion/ wall 23 of Masanori to include the facing wall provided outside the partition defining the storage of the cooker, the facing wall facing at least part of the partition with a gap defined between the facing wall and the partition as taught by Akihiko so that the gap is provided as a heat insulating space. It helps to increase the heating efficiency in the cooking chamber suppresses temperature rise of components arranged around due to heat leakage to increase cooling efficiency. 
Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicant’s arguments, see Remarks, filed on 05/31/2021, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, and the newly found prior art reference JPH0555935U (‘935) teaches the amended limitations “…the first rail has a first bent portion at a rear side than a center of the first rail in the depth direction, a first inclined portion of the first rail that is between a rear end of the first rail and the first bent portion is inclined downward when viewed from a left/right side view, wherein the second rail has a second bent portion at a front side than a center of the second rail in the depth direction, a second inclined portion of the 
Similarly, with respect to the rejection(s) of claim(s) 9 under 103 rejections have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, and the newly found prior art reference JPH0555935U (‘935) teaches the amended limitations “… the first rail has a first bent portion at a rear side than a center of the first rail in the depth direction, a first inclined portion of the first rail that is between a rear end of the first rail and the first bent portion is inclined downward when viewed from a left/right side view, wherein the second rail has a second bent portion at a front side than a center of the second rail in the depth direction, a second inclined portion of the second rail that is between a front end of the second rail and the second bent portion is inclined upward when viewed from a left/right side view, and wherein the second rail is configured to move along the first inclined portion and the first rail is configured to move along the second inclined portion” as recited in claim 9.
The dependent claims 2-8 and 10-16 are rejected by the virtue of their dependency from claims 1 and 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	JP2006280441 cited in 09/16/2021 IDS discloses a cooker comprising a top plate 14 on which objects to be heated are placed, heaters (6, 7; figure 3), accommodated within a housing 2, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761